In an action to annul a marriage, in which no answer was served or filed, the appeal is (1) from a judgment dismissing the complaint, on the merits, entered on an inquest taken before an Oficial *911Referee to whom the action had been referred to hear and determine, and (2) from “ the conclusions of law dismissing the complaint ”. The action was based on fraud, in that respondent falsely represented that she would consent to a religious ceremony and that she would have children with appellant. Judgment reversed, without costs, and matter remitted to the Special Term for a new trial. The formal findings of fact made by the learned Official Referee in favor of appellant are inconsistent With the conclusions of law. Appeal from “the conclusions of law dismissing the complaint” dismissed, without costs. No appeal lies from conclusions of law. Nolan, P. J., Wenzel, Beldoek, Ughetta and Hallinan, JJ., concur.